Ladd, J.
1 Under the Code of 1897, all the evidence to be considered by this court must be included in the abstracts. The office of certification of the record, or of a transcript, is solely to settle disputes developed in printing the record, save when an original paper or document is to be inspected. Hoyt v. Beach, 85 N. W. Rep. 755. This purpose being accomplished,, neither counsel nor court may resort to either in argument. A general denial will not raise an issue or present a dispute to be decided. To do this the denial must point out as specifically as the case will permit the defects alleged to exist. See section 4118, Code: Supreme Court Rule 22; McGillivary v. Case, 107 Iowa, 17. Our investigation, then, must be limited to the printed record, and appellee will not be followed in his argument to the transcript.
*5602 *559II. Tor many years prior to March 1, 1896, the plaintiff was owner of the south -J- southeast section 18, and the north \ northeast l section 19. On that day he conveyed the latter parcel to defendant Clark. Several years, *560before, a highway 40 feet wide had been established by his consent along what was supposed 'to be the section line, from a point 80 rods west of the northeast corner of section 19 to the center. The true location of this line, however, has been in dispute from the time of the conveyance to Clark, and in 1897 he filed a petition with the county auditor praying that a road be established on the govemmer{t line between said sections, commencing “i mile west of the northeast corner of section 19-70-30, and running thence west on section line between sections 18 and 19, £ mile, and terminating ^ mile west of” said corner. The commissioner appointed by the auditor, without survey or plat, filed a report recommending that the road be opened; and the board of supervisors, on final hearing, granted the petition on payment of costs by petitioners, but without damages. Prom this conclusion the plaintiff took an appeal to the district court, where his damages were assessed at $30 and accepted by him. That tribunal was limited in its investigation to ascertaining the damages to be allowed. Pollard v. Dickinson County, 71 Iowa, 438; Abney v. Clark, 87 Iowa, 727. Nevertheless, in pursuance of timely advice of the court and the condition contained in its order, that the “further expense of a survey, if necessary to exactly locate said highway, before the same shall be considered as legally established,” be paid, the county surveyor made a careful survey of the road as ordered, and reported the same, with plats and field notes, to the board of supervisors, by which body it was “ordered recorded and platted in record of highway.” The road supervisor attempted to open up the road according to .this survey, and was enjoined in this action.
*5613, *562é *560III. The mere omission of the commissioner to survey and plat the road to be established did not invalidate the proceedings. It is only when “the precise location cannot be given otherwise” in his report that the commissioner is bound, under section 1489 of the Code, “to cause the line *561thereof to be .surveyed and plainly marked out.” Here it-was .specifically pointed out as extending 20 feet on each side of the portion of the section line described in the peti-' tion. The section.line was definitely fixed by the government survey.- Proofs only were essential for its location. The county surveyor testified: “I located the middle of the road directly on the line of the old government survey. ‘ I-had in the year 1870 surveyed this road, and-know'that the same rocks and trees from which I made that other sur-‘ vey were used by me in locating the line this last time. I ran the line of my survey .from -every direction, as shown by the plat of exhibit 4, and found that all the different ways of running the line bring the same result, and therefore I cannot be mistaken as to the correct location.” , This-was met by evidence of .a former county sur-.' veyor, who appears to have recognized a blue bowlder about 5 rods south of a right line between the section corners as marking the quarter corner in making the survey-24 years previous, but does not claim it was pointed out .as, or in fact was,- On a line indicated by the government field notes. His mere recognition did not make it a corner ; nor' did that of plaintiff, in laying out the consent high-' way, and the construction of tire fences in accordance therewith.- True, these circumstances tended to show- acquiescence; but, as plaintiff was owner and in possession of the land on both sides of the line until shortly before the trial, and the consent highway was laid out by him, they no more than indicated his notion with respect to the true, .location of .the section line. This, with- the supposition of- others, is not enough to overcome the evidence furnished by an accurate survey 'in exact accord with the government field, notes and markings of its original survey. Possibly division lines of adjoining owners, fixed in the supposition that the blue bowlder marked the quarter corner, may’ have been acquiesced in so long and under such circumstances, as that *562they ought not to be questioned. See Miller v. Mills County, 111 Iowa, 654:. That issue is not involved in this case. 'The issue here to ,be determined is. whether the road being located was along the true section line. We are convinced it was. There is where it. was ordered, and, regardless of the ownership of land on either side, it was for that location plaintiff claimed and received damages. The writ of injunction was rightly dissolved. — Affirmed.